                     Case 3:16-cv-02415-GPC-BGS Document 91 Filed 05/21/19 PageID.961 Page 1 of 2




UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF CALIFORNIA                                                                        ;, .•

                                                                                                        ·:_1:~ ,:::
        OFFICE OF THE CLERK                                                                                     ---
   333 WEST BROADWAY, SUITE 420
                                                                                                        >~
                                                                                                        ;;:     ((,
                                                                                                                                                                ! ~- .:
                                                                                                                                                                          "'·'
                                                                                                                                                                          ->     /~,l   'i '
                                                                                                        i~:'. 1~:
    SAN DIEGO, CALIFORNIA 92101



                                                                                                                         I · '•,
                                                                                                                              .                /l.d;...
        OFFICIAL BUSINESS                                                                                                     8                           l
                                                                                                                                  ou,-f.> f.    ·:            I Jl~-n

                      ---·------.                                                                                        '"··-:i~d~~;;;,~~q
                                  F•n
                                    [   ·:··:i
                                                 ~o
                                                 th..
                                                              Claudine Osgood
                                   MAY 21 20;9                5771 Mission Center Road #104
                                                              San Diego, CA 92108
                              . '"KUS DISTRICT COURT                           F·n,F.· isr,t,..-rr-o Ti~\f?::----.;_~{piii - "-·1p::r~? ~T~ci'3 .x,S,~~~1!" / .:L 1 · / .:j_. 9
                     I,sv
                                                                                                                                                                                        -
                       SOU"   , 'IN DISTRICT OF CALIFORNIA
                                                   DEPUTY                      Q s.,G,0-0 O
                                                                               si.w ·:E R.-Ua.·y ·L.AC.E. wA-'f                                                                                  !
                                                                               .a.z.us.P.. --C:]:Oo_-· S'l.7ll2-az·s3                                                                           1
                                                                                                    RETURN              TO SENDER
                                                                                                                                                                                                 .,
                                                                                                                                                                                               -:;)

                                                                                                                                                                                                  '
                                                                                       .·"hl!\l:1H11flJll\1h'Hl11llc•1hl•'i•.11IHhlhl1l•+ ''HIP1'i                         1                     I
                                                 Oi7    DTSAA~·~ti-1;8-06                                                                                                                         '
 Case 3:16-cv-02415-GPC-BGS Document 91 Filed 05/21/19 PageID.962 Page 2 of 2
Case 3:16-cv-02415-GPC-BGS Document 89 Filed 05/15/19 PagelD.957 Page 1of1

                               UNITED STATES DISTRICT COURT
                              FOR THE Southern District of California
                                          San Diego


  Claudine Osgood, et al.
                                               Plaintiff,
  v.                                                          Case No.: 3:16-cv-02415-GPC-BGS
                                                              Judge Gonzalo P. Curiel
  Main Streat Marketing, LLC, et al.
                                               Defendant.



                                           NOTICE OF HEARING



  Please take notice that the above-entitled action has been placed on the calendar of the Honorable Judge
  Gonzalo P. Curiel on 6/21119 at 01 :30 PM, in Courtroom 2D , at the U.S. District Courthouse - San Diego,
  California, as to Defendant(s) Claudine Osgood.

  FOR DISMISSAL FOR WANT OF PROSECUTION under Rule 4(m) of the Federal Rules of Civil
  Procedure which provides that an action be dismissed as to all named defendants not served with the
  summons and complaint, absent a showing of good cause why such service was not made. The filing of a
  proof of service, showing that service was accomplished, seven (7) days prior to the above hearing date shall
  result in the removal of this matter from the courts calendar.



                                                                                                  John Morrill,
                                                                                             Clerk of the Court



                                                                          ~~l1PAAJ(l                      .
                                                                       By: s/ K.   Ridg:IJ,:~:4:puty
